DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This action is a response to communication: response to Applicant’s Communication received 9/3/2021 for application number 17/466,975. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statements and Claims.

Claims 1 – 20 are presented for examination.  Claims 1, 11 and 20 are independent claims.

Priority
Acknowledgement is made of applicant’s claims for the provisional application, US Provisional Patent Application No. 61/452,595, filed on 14 March 2011.  Thus, the effective filing date of the claims will be considered to be 14 March 2011. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/2021, 9/9/2021, 12/1/2021 and 12/20/2021 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-23 of prior U.S. Patent No. 9,977,800.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 9,977,800 contain every element of Claims 1-20 of the instant application and thus anticipate the claim of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 1 (Instant Application)
Claim 1 (Patent No. 9,977,800)
A method comprising:
A method comprising:
transmitting, by a server computer, a plug-in module to a web browser of a client computer, the web browser displaying web content in a main window;
transmitting, by a first server computer, a plug-in module to a web browser of a client computer, the web browser displaying web content in a main window from a second server computer,

wherein the plug-in module, when activated, causes the web browser to display a user interface to a user of the client computer, wherein the user interface is separate from the main window of the web browser, wherein the user interface automatically selects a portion of the web content based on settings received from the user via the user interface that include settings to display one or more of the following from the web content: a picture, an icon, a sentence, and a paragraph, wherein the user interface is configured to transmit, to the first server computer, user-created content in association with an identification of the web content, wherein the user interface is configured to display content associated with the web content from the second server computer, delivered by the first server computer, from other users who have downloaded the plug-in module, wherein the user interface displays the portion of the web content within the user interface, and wherein the user interface is configured to enable the user to: operate on the portion of the web content displayed in the user interface, adjust the portion of the web content displayed in the user interface, wherein adjusting the portion of the web content comprises adding content to the portion of web content, removing content from the portion of web content, or modifying the portion of web content, and post the user content generated based on an adjustment of the portion of the web content; adding, by the first server computer, the web content to an index of web content, the indexing storing the URL of the web content; associating, by the first server computer, the user content with the web content in the index;
transmitting, by the first server computer, the plug-in module to a second client computer;

transmitting, by the first server computer, the plug-in module to a second client computer;

receiving, at the first server computer, a URL from the plug-in module at the second client computer;

receiving, at the first server computer, a URL from the plug-in module at the second client computer;

identifying, by the server computer, the web content in an index based on the URL received from the second client computer; and

identifying, by the first server computer, the web content in the index based on the URL received from the second client computer; and

transmitting, by the server computer, an advertisement to the second client computer for display.
transmitting, by the first server computer, an advertisement including the user content associated with the indexed web content to the second client computer for display.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of prior U.S. Patent No. 11,113,343.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 11,113,343 contain every element of Claims 1-20 of the instant application and thus anticipate the claim of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 1 (Instant Application)
Claim 1 (Patent No. 11,113,343)
A method comprising:
transmitting, by a server computer, a plug-in module to a web browser of a client computer, 
A method comprising:
transmitting, by a server computer, a plug-in module to a web browser of a client computer, 
the web browser displaying web content in a main window,
the web browser displaying web content in a main window,

wherein the plug-in module, when activated, causes the web browser to display a user interface to a user of the client computer, wherein the user interface: is separate from the main window of the web browser, automatically displays at least a portion of the web content according to user settings that identify what the displaying at least a portion of the web content includes, is configured to enable the user to operate on the displayed at least a portion of the web content, and is configured to enable the user to adjust the portion of the web content displayed in the user interface to generate user content, wherein adjusting the portion of the web content comprises removing content from the portion of web content or modifying the portion of web content, transmitting, by the server computer, the plug-in module to a second client computer; 
receiving, at the server computer, a URL from the plug-in module at the second client computer; 
receiving, at the server computer, a URL from the plug-in module at the second client computer; 
identifying, by the server computer, the web content in an index based on the URL received from the second client computer; and 
identifying, by the server computer, the web content in an index based on the URL received from the second client computer; and 
transmitting, by the server computer, an advertisement to the second client computer for display.
transmitting, by the server computer, an advertisement to the second client computer for display.



Indication of Allowable Subject Matter 
	Claims 1-20 appear to be allowable over the prior art of record, subject to the obviousness-type double patenting rejections, and subject to the results of a final search by the Examiner.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gharpure et al. (US Patent Application 2011/0154212) – teaches a method for providing augmented user interface (AUI), in which a remote server can send computer web-based, native, or browser plug-in AUI application.
Kapczynski et al. (US Patent Application 2009/0216639) – teaches a browser plug-in that may render the selected advertisement, content, or both in a separate window or a portion of the browser window..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176